ORDER
This matter came before a three-member panel of this court on December 17, 1991, pursuant to an order directing both parties to show cause why the issues raised by this appeal should not be summarily decided. The plaintiff, Sam Cash Enterprises, Inc., appeals from the entry of summary judgment for the defendant, George Smith & Son, Inc. The plaintiff sued for breach of contract and/or quantum meruit damages. In response the defendant asserted accord and satisfaction and counterclaimed for breach of contract.
After consideration of the arguments and memorandum of counsel, we are of the opinion that cause has not been shown. As we have often stated, we will affirm a trial justice’s granting of summary judgment when our review reveals that there are no issues of material fact and that the moving party is entitled to judgment as a matter of law. Vito v. Dep’t of Environmental Management, 589 A.2d 809, 812 (R.I.1991). In the instant case we find that the trial justice neither misconceived nor overlooked material evidence in granting the defendant’s motion for summary judgment.
Accordingly, the plaintiff’s appeal is denied and dismissed, and the judgment entered in Superior Court is affirmed.
PAY, C.J., and SHEA, J., did not participate.